Title: To George Washington from John Dandridge, 21 September 1790
From: Dandridge, John
To: Washington, George



Sir,
Pamocra [New Kent County, Va.] Septr 21st 1790

I have for a long time intended to forward to you the present inclosed Deed for the Gloucester land, & must beg pardon for my neglect in omitting it. I have, for a year past, monthly expected to be able to make you some payments on account of Doctr D. Stuart, & have still been disappointed. The most positive promises have been made that I shall receive some considerable sums at the meeting of our next Genl Assembly; I[n]

which case I shall immediately make an opportunity of remitting to you.
I must request you to make my most dutiful & affectionate compliments to my Aunt, & permit me to join yourself with her in my congratulations on your return to Mount Vernon. Her Friends here are generally well; & I dare say, still remember her with affectionate respect. I am, Sir, with great regard & sincere Esteem, Yr Obt Servt

Jn Dandridge

